Citation Nr: 1813818	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  16-40 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for asbestosis as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from June 1956 to July 1959.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In this decision, the Board is denying service connection for bilateral sensorineural hearing loss and tinnitus.  The issue of entitlement to service connection for asbestosis is remanded to the Agency of Original Jurisdiction (AOJ) for further development. 


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's hearing loss and tinnitus are related to his service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.





REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).

The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran claims that his bilateral hearing loss and tinnitus are the result of loud noise exposure from gunfire and jets without utilization of hearing protection in service.

As a preliminary matter, the Board finds that the record on appeal establishes that neither hearing loss nor tinnitus were present during the Veteran's active duty or manifest to a compensable degree within the first post-service year.  The Veteran's STRs are silent for mention of these conditions, and his medical examination was normal in all pertinent respects on separation from service in July 1959.  Both entrance and separation examinations documented normal ears and whisper testing of 15 feet but did not include audiometric testing results.  In addition, the Veteran's physical profile, summarized on the separation examination report with the acronym "PULHES" notes a "1" in each category, which is reflective of a high level of fitness.  A "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  On his separation Report of Medical History, the Veteran endorsed "ear, nose, or throat trouble."  However, the examiner provided no further information regarding his endorsement in the summary and elaboration section.  The post-service record on appeal is negative for complaints or findings of these conditions within the first post-service year or, indeed, for many years thereafter.

The Board notes that the record lacks medical documentation containing complaints of or treatment for hearing loss or tinnitus for over 55 years after separation, and the Veteran does not claim continuity of symptoms since separation.  Both the Veteran and his spouse provided lay statements regarding his hearing loss and tinnitus.  The Veteran reported 39 years of employment in an occupation that required hearing protection.  Both he and his spouse note that hearing tests by his employer in the 1970s documented high frequency hearing loss that increased over time.  The Veteran indicated that medical records from his former employer were lost.  The Veteran's spouse reported that he is unable to hear speech from room to room or in the car and must be spoken to face to face.

A March 2015 VA examiner opined that the Veteran's hearing loss and tinnitus were not due to military noise exposure.  In support of his determination, the examiner stated that the Veteran's exposure to occupational noise with intermittent use of hearing protection for approximately 41 years and recreational noise exposure without hearing protection were more likely causes of the Veteran's hearing loss and tinnitus, particularly because the Veteran reported the onset of tinnitus to be between the late 1970s and early 1980s - many years after service separation.

When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  In this case, the absence of any medical evidence of treatment for hearing loss or tinnitus for approximately 55 years after separation from service tends to establish that the Veteran's current hearing loss and tinnitus are not a result of his military service.  

Even if the Board were to accept the Veteran's statements as evidence of continuity of symptomology from at best eleven years after service, the weight of the evidence does not support that hearing loss and tinnitus are related to the Veteran's service or demonstrate ongoing treatment after service.  Rather, the Board finds that the preponderance of the evidence is against a finding that the Veteran's hearing loss and tinnitus are connected to service.

As such, the Board finds that the preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral sensorineural hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

Concerning the Veteran's claim for entitlement to service connection for asbestosis, the Board finds that remand is necessary as the evidence of record is not sufficient to adequately adjudicate the Veteran's appeal. 

With respect to asbestosis, there is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases; however, VA issued a circular on asbestos-related diseases in 1998 which provided guidelines for considering asbestos compensation claims and which are now included in the amended/rewritten VA Adjudication Procedure Manual.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."

The manual specifically provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the Veteran.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

Review of the record reveals that the AOJ has not conducted the evidentiary development needed to make the determinations required by the manual with respect to the Veteran's reported asbestos exposure during service. 

In this regard, the Veteran contends that he was routinely exposed to asbestos during service due to the placement of his bunk under asbestos-wrapped pipes and his work as a firefighter on the U.S.S. Saratoga.  His MOS was rifleman.  The RO has not made a determination of whether the Veteran was exposed to asbestos during service.  On remand, the RO is asked to make a formal finding regarding the Veteran's in-service exposure to asbestos.  The RO should conduct research, including contacting the National Personnel Records Center (NPRC), or other appropriate entity, to determine whether the Veteran's MOS was such that would have likely resulted in exposure to asbestos. 

There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of asbestosis, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).   The record on appeal is silent with regard to treatment for and a diagnosis of asbestosis.

The record does show that the Veteran was involved in a post-service lawsuit for asbestos exposure.  Though information regarding settlement amounts and dismissal of the case are of record, the medical and treatment records on which his legal claim was based are not.  Information relating to this lawsuit should be obtained, to the extent possible.  On remand, the RO should request the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding private (non-VA) medical records, including copies of any relevant records pertaining to the lawsuit in which he was involved between 2000 and 2008.

On remand, the RO should assist the Veteran with obtaining all outstanding private and VA medical records pertaining to any diagnosis or treatment he has received for asbestosis. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Conduct appropriate development to attempt to verify through official sources, to include contacting the service department and the NPRC, the Veteran's claimed exposure to asbestos during service, taking into account his MOS and described job duties.  The AOJ should also note any pre-service and/or post-service occupational or other asbestos exposure. 

Thereafter, make a formal finding clarifying the likelihood that the Veteran was exposed to asbestos during his active duty service and associate the report of this determination with the claims file. 

2.  Request from the Veteran all litigation materials related to the post service asbestos-related lawsuit, including the terms of the settlement, and any medical records relied upon in the litigation. 

3.  Contact the Veteran and request that he provide or provide appropriate authorization for the RO to obtain information as to any outstanding private and/or VA treatment records pertaining to his diagnosis and/or treatment of asbestosis.  

4.  Once the aforementioned records have been obtained and associated with the Veteran's claims file, to the extent available, schedule the Veteran for a VA medical examination with the appropriate medical professional. The claims file should be made available to the examiner in conjunction with the examination and s/he should review it in its entirety. 

The examiner is asked to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran has a diagnosis of asbestosis which is etiologically related to any in-service exposure to asbestos (such as using asbestos blankets on fires).  In making this assessment, the examiner should also acknowledge any history of exposure to asbestos during service, as well as any verified exposure to asbestos pre/post-service. 

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner must provide a complete rationale for any opinion(s) offered, citing to the examination findings or other evidence in the record when necessary to support the conclusion(s) reached.  If an opinion cannot be reached without resorting to speculation, the examiner must explain why.

5.  After ensuring compliance with the above, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative and allow the appropriate time for response.  Then, return the case to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


